Citation Nr: 1505941	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-32 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for an eye disorder, to include color blindness. 

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma, and if so, whether service connection for asthma is warranted.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from March 2010 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This case was before the Board in May 2013 and was remanded in order to afford the Veteran a BVA hearing.  A hearing before the undersigned Veterans Law Judge was held in August 2013.  A transcript of this hearing is associated with the Veteran's electronic claims file. 

The Veteran is currently seeking entitlement to service connection for color blindness.  A review of the August 2013 hearing transcript suggests that the Veteran may have additional conditions of the eye.  Thus, the Board has recharacterized the Veteran's claim as service connection for an eye disorder, to include color blindness.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issues of entitlement to service connection for asthma and an eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2001 rating decision denied the Veteran's claim of entitlement to service connection for asthma and the Veteran did not perfect an appeal. 

2.  Evidence added to the record since the final March 2001 rating decision relates to an unestablished fact, is not cumulative or redundant of the evidence of record previously considered at the time of the decision, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The March 2001 rating decision that denied the claim of entitlement to service connection for asthma is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2. New and material evidence has been received to reopen the claim of entitlement to service connection for asthma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2014).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement to the decision and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a), 20.1103 (2014).  

Here, a March 2001 rating decision denied entitlement to service connection for asthma on the basis that the disease existed prior to service and there was no evidence that the asthma permanently worsened during service.  The Veteran did not submit a notice of disagreement within the one year appeal period nor was additional evidence received within the one year appeal period.  

The Board acknowledges the Veteran's January 2010 lay statement that he "never received the denial letter on this claim . . . ."  However, a March 2001 notification letter accompanying the March 2001 rating decision is currently associated with the claims file.  This notification letter includes the Veteran's correct known address at that time and a copy of the notification letter was sent to the Veteran's correct representative at that time.  As such, the Board finds that VA took appropriate action to notify the Veteran of the March 2001 rating decision.  As appropriate action was taken to notify the Veteran of the March 2001 rating decision and the Veteran did not submit a timely notice of disagreement or additional evidence within one year of the rating decision, the March 2001 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201, 20.1103 (2014).         
  
If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered if new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
  
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  All of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).   

The March 2001 rating decision considered the Veteran's service treatment records and the Veteran's October 2000 statement that his asthma was aggravated in service after basic training.  In January 2010, the Veteran submitted a petition to reopen his service connection claim for asthma.  The additional evidence associated with the claims file since the March 2001 rating decision includes the Veteran's lay statements and his August 2013 testimony.  In August 2011 and November 2012, the Veteran stated that his asthma worsened beyond the natural progression while he was in service due to the rigors of military training.  He further stated that he could not control his asthma attacks while in the military and that he received treatment for asthma attacks during service.  See August 2011 notice of disagreement and November 2012 VA Form 9.  During the Veteran's August 2013 Board hearing, he testified that although he had asthma prior to service, it was a childhood disease for which he did not receive regular treatment prior to service.  It was indicated that prior to service, his last treatment for asthma was in approximately the seventh grade.  He then contended that his asthma worsened during service due to the weather in California where he was stationed.  He also described an incident in service where he did not properly secure a protective face mask prior to a smoke bomb and he had trouble trying to "catch his breath."  He stated that "from then on it got . . . worse . . . ."  See August 2013 Board hearing transcript.  

This evidence is new as it was not of record in March 2001.  Also, the newly-received evidence is material as it relates to the unestablished fact of aggravation of his asthma in service.  The Veteran has now provided more detailed contentions regarding how his asthma was aggravated during service, specifically as to how his military training impacted his asthma and the difference in severity of his asthma prior to service and during service, as well as since separation from service.  38 C.F.R. § 3.156(a) (2014).  See Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Justus, 3 Vet. App. at 513.    




ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for asthma; to this extent only, the benefit sought on appeal is allowed.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

In the above decision, the Board reopened the Veteran's service connection claim for asthma.  The Veteran's service treatment records reveal that his asthma existed prior to service and that he received treatment for asthma during service.  His March 1968 pre-induction examination noted that the Veteran had a history of asthma and that he received "shots on attacks."  A July 1968 service treatment record revealed that the Veteran reported "asthma attacks at night."  A September 1968 treatment record also noted "attacks of 'asthma' all his life, now occur 1-2 x weekly, particularly at night or on . . . days in the field."  October 1968 treatment records reveal that he was "treated [with] shots since age of 15," that he "wheezes" three times per week, usually at night or in the field, and that his asthma was "worse at Ft. Ord than at Ft. Leonard Wood."  The Veteran's October 1968 report of medical examination noted a diagnosis of bronchial asthma that existed prior to service and that he was presented to a medical evaluation board.  

Initially, the Board notes that Medical Evaluation Board (MEB) and Physical Evaluation Board (PEB) reports are not of record.  Upon remand, the AOJ shall take appropriate measures to obtain copies of additional service treatment records or personnel records, including MEB and PEB reports.    

The Veteran contends that his asthma was aggravated during service due to the rigors of military training as evidenced by the alleged change in severity of his asthma prior to service and during service.  The Veteran's VA treatment records from 2010 include an assessment of asthma.  Thus, the Board finds that a remand is necessary in order to provide the Veteran a VA examination to determine the nature of his asthma.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

During the August 2013 Board hearing, the Veteran provided testimony regarding his service connection claim for color blindness, which the Board has recharacterized as a service connection claim for an eye disorder, to include color blindness.  He stated that in April 2013 he had an eye evaluation at a VA facility.  The last record of VA treatment currently associated with the claims file is dated December 2010.  Records of the Veteran's VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, a remand is required to associate outstanding pertinent records of VA treatment with the claims file as the April 2013 eye evaluation may provide pertinent information regarding whether the Veteran has a current eye disorder for which service connection may be granted.  The AOJ should then conduct any additional development deemed necessary.   

Accordingly, the case is REMANDED for the following action:

1. Take all appropriate measures to obtain any outstanding service treatment records or personnel records, including any MEB and PEB reports.  If unable to locate these additional records through conventional channels, further inquiry should be made to the National Personnel Records Center (NPRC) and the National Archives in an attempt to retrieve any available records or to confirm their loss or destruction.  

If no MEB or PEB reports can be located, issue a formal finding as to their unavailability.  Inform the Veteran of their unavailability and advise him that he may submit a copy of any MEB or PEB reports, if in his possession.  

2. Obtain pertinent outstanding records of VA treatment dated since December 2010, to specifically include an eye evaluation that was conducted in approximately April 2013.  The Veteran has identified VA treatment at a John Cochran VA facility and a VA facility located "on Manchester."  (See August 2013 hearing transcript, p. 6).  If no additional records are available, include documentation of the unavailability in the claims file.   

3. Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include private treatment records.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any private sources.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession. 

4. Notify the Veteran that he may submit lay statements addressing the nature and etiology of his asthma and/or eye disorder. 

5. After the above development is completed, schedule the Veteran for an appropriate VA examination in order to determine the nature of the Veteran's asthma.  All necessary tests and studies should be conducted.  The claims file must be made available to the examiner for complete review of the Veteran's pertinent medical history.

The examiner shall provide an opinion as to the following: 

Is it at least as likely as not that the Veteran's asthma noted on the March 1968 pre-induction examination report increased in disability during his active service.  If the examiner determines that it is at least as likely as not that the asthma increased in disability during the Veteran's active service, the examiner must provide an opinion as to whether there is clear and unmistakable evidence (i.e. evidence that is undeniable) that such increase in the disability was due to the natural progression of asthma.  

The examiner should note that temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to the symptoms, is worsened.  

In rendering an opinion, the examiner shall review the Veteran's pertinent medical records, to specifically include the March 1968 pre-induction examination report; a September 1968 treatment record which noted that the Veteran had asthma attacks all his life which are "now" one to two times per week particularly at night or in the field; October 1968 treatment records which state that the Veteran's asthma got "worse" at Ft. Ord and that he wheezes approximately three times per week; and his February 1970 VA examination report.   

A complete rationale for all opinions expressed must be included in the report.  If the required opinion cannot be rendered without resorting to speculation, the opinion must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

6. After completion of the above and any additional development deemed necessary, review and re-adjudicate the issues on appeal.  If such action does not grant the benefits claimed, provide the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


